Exhibit 10.1
EMPLOYMENT AGREEMENT
     This Employment Agreement (this “Agreement’) is entered into as of the
Effective Date set forth on Schedule A hereto, by and between athenahealth, Inc.
(“Athena”) and the undersigned Employee (“Employee”).
     The parties agree as follows:
1. Employment; Term
     a. Athena hereby employs Employee, and Employee accepts employment with
Athena, upon the terms and conditions contained in this Agreement.
     b. Employee’s employment is at-will and for no definite period of time and
either Employee or Athena may terminate Employee’s employment at any time with
or without reason and with or without advance notice subject to the terms of
Schedule B attached hereto (the terms of which are incorporated herein by
reference). Upon termination of employment and subject to the terms of
Schedule B attached hereto, Employee will be entitled to receive any accrued but
unpaid portion of Employee’s base salary through the date of termination, any
accrued but unused paid time off, outstanding expenses reimbursable under
Athena’s then-applicable policies, any bonus compensation that has been earned
by Employee (pursuant to the terms of Schedule A attached hereto) but is unpaid
as of the date his employment is terminated, and any other benefits that may be
owing through the date of termination. Upon and following termination, Athena
will have no liability or obligation to Employee other than as specifically set
forth (i) in this Section 1(b), (ii) in Schedule B attached hereto, (iii) in any
equity grant or award document, agreement or contract of whatever name or kind
between Employee and Athena (including, without limitation, the Restricted Unit
Agreement and Non-Qualified Stock Option Agreement each dated on or about the
date hereof), and/or (iv) as provided by law.
     c. Upon Athena’s request or the termination of Employee’s employment,
Employee will immediately return to Athena all (i) documents, materials,
records, files, notes, designs, drawings, notebooks, data, databases, and other
information, in any media, related to Athena’s business, including all copies;
(ii) Athena property (whether owned or leased) in Employee’s possession or
control (including, but not limited to, badges, computer hardware, data storage
devices, manuals, programs, printers, faxes, telephones, calling or credit
cards, supplies, tools, and vehicles); and (iii) documents and other media
containing any Confidential Information (as defined in Section 5). At such time,
Employee shall also destroy any Confidential Information in Employee’s
possession or control that cannot be returned to Athena (e.g., information that
is in an electronic or magnetic format and not on equipment or media owned by
Athena).
     d. Sections 5 through 11 of this Agreement and the terms of Schedule B
attached hereto will remain in effect following termination of Employee’s
employment with Athena.
2. Duties
     a. During the period that Employee is employed by Athena (the “Employment
Period”), Employee will: (i) serve as President, Enterprise Services or in any
other executive (“executive” meaning SVP cohort or above) position that Athena
may from time to time assign to Employee; (ii) perform all duties normally
associated with each such executive position as well as such other comparable
duties as Athena may from time to time assign to Employee, in a timely and
professional manner and in accordance with Athena’s reasonable instructions;
(iii) devote substantially all of his business time and effort to the
performance of his duties; and (iv) comply with Athena’s policies and procedures
as in effect from time to time (including, but not limited to, those relating to
conduct or legal compliance); provided that, Employee may (A) manage his
personal investments, (B) engage in or serve civic, community, charitable,
educational, or religious organizations as he may select, (C) serve on
for-profit corporate and/or advisory boards, and (D) continue to advise entities
primarily engaged in the business of venture capital finance and/or private
equity finance, even if any such business has among its portfolio companies
entities that directly or indirectly compete with Athena; provided that Employee
will not advise such businesses with respect to those portfolio companies that
directly or

 



--------------------------------------------------------------------------------



 



indirectly compete with Athena; and provided further that in each case
(A) through (D) so long as such activities and services do not create a conflict
of interest with, or materially interfere with the performance of, the
Employee’s duties hereunder or conflict with the Employee’s covenants under
Section 7 of this Agreement, and in the case of (C) and (D) such service by
Employee is subject to prior approval by Employee’s manager, provided that
Employee’s relationships with SV Life Sciences, Bessemer Venture Partners, and
Homecare Homebase, L.P. are hereby approved.
     b. Employee warrants to Athena that, except as disclosed on Schedule A
hereto, Employee is not party to any agreement or understanding that would limit
the ability of Employee to work in any capacity or position at Athena (e.g., any
non-compete, non-disclosure, or similar agreement).
3. Compensation
     a. Employee’s compensation will be as set forth in the attached Schedule A
the terms of which are incorporated herein by reference.
     b. Any grant of shares, or right to acquire shares is subject to the terms
and conditions in Athena’s equity incentive plan under which the grant is made
and the applicable grant agreement form in effect at the time of grant.
Regardless of any agreement to the contrary, any grant of a right to acquire
shares of Athena shall be exercised in accordance with the terms as explicitly
set forth in Athena’s applicable equity incentive plan and agreement forms.
     c. Section 409A Deferred Compensation Tax Savings Provision and 280G
          i. Regardless of any provision of this Agreement to the contrary, to
the extent that any payment or benefit under this Agreement constitutes
“non-qualified deferred compensation” under Section 409A of the Internal Revenue
Code of 1986, as amended (“Section 409A”), and such payment or benefit is
payable upon Employee’s termination of employment, such payment or benefit shall
only be payable upon Employee’s Separation from Service. “Separation from
Service” means Employee’s separation from service from Athena, an affiliate
thereof, or a successor entity within the meaning set forth in Section 409A,
determined in accordance with the presumptions in Treasury Regulation
Section 1.409A-1(h).
          ii. Regardless of any provision of this Agreement to the contrary, if
at the time of Employee’s Separation from Service, Athena determines that
Employee is a “specified employee” within the meaning of Section 409A, then, to
the extent that any payment or benefit to which Employee becomes entitled under
this Agreement on account of such Separation from Service would be considered
deferred compensation subject to the 20% additional tax imposed under clause
(a)(1)(B)(i)(II) of Section 409A, such payment or benefit shall not be payable
or provided until the earlier of (A) six months and one day after Employee’s
Separation from Service or (B) Employee’s death. Any such delayed payment shall
earn interest at an annual rate equal to the applicable federal short-term rate
published by the Internal Revenue Service for the month in which the Separation
from Service occurs, from the date of Separation from Service until the payment
is made.
          iii. This Agreement shall be administered in accordance with
Section 409A, and, to the extent that any provision hereof is ambiguous as to
its compliance with that Section, that provision shall be read so that all
payments hereunder comply with that Section. This Agreement may be amended at
the reasonable request of either party as necessary to fully comply with
Section 409A and all related rules and regulations in order to preserve the
payments and benefits provided hereunder without additional cost to either
party.
          iv. Athena makes no representation or warranty and shall have no
liability to Employee or any other person if any provision of this Agreement is
determined to constitute deferred compensation subject to Section 409A but does
not satisfy an exemption from, or the conditions of, that Section.

2



--------------------------------------------------------------------------------



 



          v. In the event that Athena is subject to a “Change in Control” (as
defined in Section 280G of the Internal Revenue Code of 1986), then the
following provisions shall apply:
          A. In the event that the amount of any compensation, payment or
distribution by Athena to or for the benefit of Employee, whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise, calculated in a manner consistent with Section 280G of the Code
and the applicable regulations thereunder (for purposes of this subsection, the
“Severance Payments”), would be subject to the excise tax imposed by Section
4999 of the Code (the “Excise Tax”), the following provisions shall apply:
          B. If the Severance Payments, reduced by the sum of (1) the Excise
Tax, and (2) the total of the Federal, state, and local income and employment
taxes payable by Employee on the amount of the Severance Payments which are in
the excess of the Threshold Amount, are greater than or equal to the Threshold
Amount, the Executive shall be entitled to the full benefits payable under this
Agreement.
          C. If the Threshold Amount is less than (x) the Severance Payments,
but greater than (y) the Severance Payments reduced by the sum of (1) the Excise
Tax and (2) the total of the Federal, state, and local, income and employment
taxes on the amount of the Severance Payments which are in excess of the
Threshold Amount, then the Severance Payments shall be reduced (but not below
zero) to the extent necessary so that the sum of all Severance Payments shall
not exceed the Threshold Amount. In such event, the Severance Payments shall be
reduced in the following order: (1) cash payments not subject to Section 409A of
the Code; (2) cash payments subject to Section 409A of the Code;
(3) equity-based payments and acceleration; and (4) non-cash forms of benefits.
To the extent any payment is to be made over time (e.g., in installments, etc.),
then the payments shall be reduced in reverse chronological order.
          D. For purposes of Section 3.c.vi, “Threshold Amount” shall mean three
times Employee’s “base amount” within the meaning of Section 280G(b)(3) of the
Code and the regulations promulgated thereunder less one dollar ($1.00); and
“Excise Tax” shall mean the excise tax imposed by Section 4999 of the Code, and
any interest or penalties incurred by Employee with respect to such excise tax.
The determination as to which of the alternative provisions of Section 3.c.vi
shall apply to Employee shall be made by a nationally recognized accounting firm
selected by Athena (the “Accounting Firm”), which shall provide detailed
supporting calculations both to Athena and Employee within 15 business days
following the date of termination, if applicable, or at such earlier time as is
reasonably requested by Athena or Employee. For purposes of determining which of
the alternative provisions of Section 3.c.vi shall apply, Employee shall be
deemed to pay federal income taxes at the highest marginal rate of federal
income taxation applicable to individuals for the calendar year in which the
determination is to be made, and state and local income taxes at the highest
marginal rates of individual taxation in the state and locality of the
Executive’s residence on the date of termination, net of the maximum reduction
in federal income taxes which could be obtained from deduction of such state and
local taxes. Any determination by the Accounting Firm shall be binding upon
Athena and Employee.
4. Expenses; Benefits
     a. Athena shall reimburse Employee, in accordance with Athena’s policies as
in effect from time to time, for reasonable expenses incurred by Employee in
connection with the performance of Employee’s duties for Athena hereunder.
     b. Employee will be entitled to paid time off (PTO) and leave of absence in
accordance with Athena’s policies as in effect from time to time.

3



--------------------------------------------------------------------------------



 



     c. Employee will be entitled to participate in any and all health, life, or
disability insurance plans and retirement, pension, or profit-sharing plans that
may be offered by Athena, subject to the eligibility rules of each plan.
Benefits under each plan are governed solely by that plan, and Athena may in its
sole discretion modify or eliminate any plan or benefits thereunder on a
prospective basis by notice to Employee.
     d. Employee and Athena shall enter into Athena’s standard indemnification
agreement for officers and directors promptly following Employee’s commencement
of employment with Athena.
5. Confidential Information
     a. “Confidential Information” means any and all information belonging to
Athena, or belonging to any third party (e.g., any of Athena’s affiliates,
clients, or vendors) and held in confidence by Athena, that: (i) is not
generally known to the public, (ii) is designated or treated by Athena or such
third party as confidential, or (iii) would be reasonably understood to be of a
confidential nature for a company in Athena’s industry. Confidential Information
may be in any form and includes, but is not limited to, information consisting
of or relating to: algorithms, formulas, methods, models, processes, and work
flows; specifications; know-how, show-how, and trade secrets; Assigned
Intellectual Property and Proprietary Rights (each as defined below); research
and development activities and test results; patent and trademark applications;
software, source code, and object code; contracts and arrangements; business
records; customer and vendor lists and information; marketing plans, business
plans, and financial information and projections; compensation arrangements and
personnel files; tax arrangements and strategies; intercompany arrangements;
costs, price lists, and pricing policies; and any existing or proposed
acquisition, strategic alliance, or joint venture.
     b. Confidential Information shall not include information that (i) is or
becomes publicly available through no fault of Employee, (ii) is shown by
written record to have been in the possession of or known to Employee prior to
the Employment Period, (iii) is shown by written record to have been
independently developed by Employee, or (iv) is made available without
restriction to Employee by a third party outside Athena and its affiliates
without breach of any confidentiality obligation. Furthermore, this Section 5
will not apply to the extent that Employee is required to disclose any
Confidential Information by applicable law or legal process, and, to the extent
legally permissible, Employee promptly notifies Athena of such requirement and
cooperates with Athena (at Athena’s expense) to contest or limit such
disclosure.
     c. During the Employment Period and at all times thereafter, Employee shall
use best efforts to hold all Confidential Information in the strictest
confidence, without disclosure to any third party (even Athena’s employees,
consultants, and professional advisors) except as necessary to perform
Employee’s duties hereunder or as expressly authorized in advance by Athena, and
will use such information solely for the purpose of performing services for
Athena and not for Employee’s own benefit or that of any third party. Employee
shall not (i) disclose or use more than the minimum amount of information
necessary for the purpose of that disclosure or use; (ii) render any services to
any third party to which Confidential Information has been, or is threatened to
be, disclosed contrary to this Section 5; or (iii) use or disclose any
information that is subject to confidentiality restrictions placed upon it by a
third party and may not be disclosed to Athena (Athena expressly disclaims any
request or requirement that Employee disclose or use any such information).
     d. Employee recognizes and acknowledges that (i) Athena is regulated as a
Covered Entity under the Health Insurance Portability and Accountability Act of
1996 (“HIPAA”); (ii) in the course of employment, Employee may have access to
Protected Health Information (“PHI”), as defined under HIPAA, and other
personally identifiable information (“PII”) covered by applicable privacy laws;
and (iii) PHI and PII are Confidential Information, subject to strict
confidentially and security restrictions under HIPAA, applicable Athena
policies, and other applicable law.
     e. All Confidential Information and any media containing it are and shall
remain the property solely of Athena or the third party that provided such
information to Athena, and Employee shall not obtain any right, title, or
interest in or to any Confidential Information under this Agreement or by the
performance of any obligations hereunder.

4



--------------------------------------------------------------------------------



 



6. Intellectual Property
     a. Definitions
          i. “Assigned Intellectual Property” means any and all Intellectual
Property that is in whole or in part authored, conceived, created, developed,
discovered, invented, learned, made, originated, prepared, or reduced to
practice by Employee, either alone or together with others, during or after the
Employment Period and (A) arises out of, is based upon, or incorporates any
Confidential Information; (B) is made through the use of equipment, facilities,
supplies, funds, or other property of Athena; or (C) arises out of or relates to
work performed by Employee for Athena.
          ii. “Intellectual Property” means all concepts, creations,
developments, discoveries, ideas, improvements, innovations, and inventions;
designs, models, plans, and prototypes; methods, procedures, processes, shop
practices, and techniques; algorithms and formulas; data, databases, and data
structures; source and object codes, software, and computer programs; systems
and topologies; data, hardware, and user interfaces; reports and test results;
specifications; documentation, memoranda, notebooks, notes, papers, records,
workbooks, and writings; drawings, expressions, graphics, illustrations, and
photographs; dress, marks, and names; works of authorship; know-how, show-how,
and trade secrets; and any improvements on or to, or derivative works from, any
of the foregoing, whether or not reduced to writing, patented or patentable, or
registered or registrable under copyright, trademark, or similar laws.
          iii. “Proprietary Rights” means any and all right, title, and interest
in, to, and under (A) patents, copyrights, trademarks, service marks, and trade
names that constitute or relate to Assigned Intellectual Property;
(B) applications to register any of the foregoing (including, but not limited
to, any continuations, divisions, extensions, and reissues of any patent
application); (C) trade secrets that constitute or relate to Assigned
Intellectual Property; and (D) goodwill associated with any of such trademarks,
service marks, or trade names.
     b. Employee hereby acknowledges and agrees that any Assigned Intellectual
Property that is an original work of authorship protectable by copyright is a
“work made for hire,” as that term is defined in the United States Copyright Act
of 1976, and will be automatically the property solely of Athena. If the
copyright to such Assigned Intellectual Property will not be Athena’s property
by operation of law, Employee hereby, without further consideration, assigns to
Athena all of Employee’s right, title, and interest in and to such copyright.
     c. Employee hereby irrevocably and exclusively assigns to Athena all right,
title, and interest that Employee has, or at any time may come to have, in and
to any and all Assigned Intellectual Property and Proprietary Rights. During the
Employment Period and thereafter, Employee shall (i) keep and maintain adequate
and current notes and other records of all Assigned Intellectual Property,
(ii) provide such notes and records to Athena from time to time upon Athena’s
request, and (iii) provide prompt written notice to Athena of the development or
creation of any Assigned Intellectual Property or Proprietary Right. Employee
agrees to execute such instruments of assignment, confirmation, conveyance, or
transfer and other documents as Athena may reasonably request to confirm,
evidence, or perfect the assignment of all of Employee’s right, title, and
interest in and to any and all Assigned Intellectual Property and Proprietary
Rights. Employee hereby waives and quitclaims to Athena any and all claims of
any nature whatsoever that Employee may now or hereafter have in any Assigned
Intellectual Property or for infringement of any Proprietary Rights assigned
hereunder.
     d. At Athena’s request and expense, Employee will assist Athena in every
proper way (including, without limitation, by executing patent applications) to
obtain and enforce Proprietary Rights in any country. Employee’s obligation
under this paragraph shall continue indefinitely after the Employment Period.
     e. By this Agreement, Employee hereby irrevocably constitutes and appoints
Athena as Employee’s attorney-in-fact solely for the purpose of executing, in
Employee’s name and on Employee’s behalf, (i) such instruments or other
documents as may be necessary to evidence, confirm, or perfect any assignment

5



--------------------------------------------------------------------------------



 



pursuant to the provisions of this Section 6 and (ii) such applications,
certificates, instruments, or documents as may be necessary to obtain or enforce
any Proprietary Rights in any country of the world. This power of attorney is
coupled with an interest on the part of Athena and is irrevocable.
     f. Employee’s obligation to assign Assigned Intellectual Property and
Proprietary Rights shall not apply to any Prior Invention disclosed on
Schedule A. Employee represents that Schedule A contains a complete list of all
Prior Inventions and, if there is no Schedule A attached hereto, or if it is
left blank, there are no Prior Inventions. If Employee incorporates into an
Athena product, service, or process a Prior Invention or any other Intellectual
Property in which Employee has an interest, or if the manufacture, use, sale, or
import of any Athena product or service or the practice of any Athena process
would infringe any Prior Invention or any other Intellectual Property in which
Employee has an interest, Athena is hereby automatically granted a
non-exclusive, royalty-free, fully paid, irrevocable, transferable, perpetual,
world-wide license under such Prior Invention or other Intellectual Property to
make, have made, modify, use, import, and sell such Athena product or service or
to practice such process, Prior Invention, or Intellectual Property.
7. Covenant Against Competition; Non-Solicitation
     a. Definitions
          i. “Athena’s Business” means the development, sale, support, and
service of the products and services developed or sold by Athena, or that
Employee is materially involved in planning, at any time during the Employment
Period.
          ii. “Competitive Services” means, during the Employment Period, any
and all services, and thereafter, all of the following that apply, collectively:
               A. if Employee served at the Vice President level (or the
equivalent) or higher at Athena at any time during the twelve months immediately
preceding the end of the Employment Period, any and all services;
               B. if Employee served in a software or product development role
at Athena at any time during the twelve months immediately preceding the end of
the Employment Period, any development, development management, or product
innovation services;
               C. if Employee served in a business development role at Athena at
any time during the twelve months immediately preceding the end of the
Employment Period, any business development services;
               D. if Employee served in a sales capacity at Athena at any time
during the twelve months immediately preceding the end of the Employment Period,
any sales, sales management, sales support, or prospective client solicitation
services; and
               E. in all other cases, the services provided to Athena by
Employee during the twelve months immediately preceding the end of the
Employment Period.
          iii. “Geographic Area” means:
               A. if Employee is no longer with Athena and served in a sales
capacity and at the Director level (or the equivalent) or lower during the
entire final year of the Employment Period (or the entire Employment Period, if
less than a year), all areas assigned to Employee as a sales territory during
that year;
               B. if Employee is no longer with Athena and served in a business
development capacity and at the Director level (or the equivalent) or lower
during the entire final year of the Employment Period (or the entire Employment
Period, if less than a year), any third party with which Employee discussed a

6



--------------------------------------------------------------------------------



 



business relationship or transaction, or about which Employee learned
Confidential Information, during the Employment Period; and
               C. in all other cases, the United States.
          iv. “Non-Compete Period” means the Employment Period, plus a period of
time immediately thereafter equal to six months.
     b. The provisions of this Section 7 shall not apply to the extent that they
are invalid under applicable law (e.g., if Employee is a resident of the State
of California, the provisions of Section 7(d) shall not apply at any time
following the Employment Period).
     c. Athena respects the confidentiality of third parties’ information, and
Employee shall not provide any information that is confidential to a former
employer to Athena or use such information in the performance of Employee’s
duties as an Athena employee.
     d. During the Non-Compete Period, Employee shall not: (i) engage in any
business that is competitive in the Geographic Area with Athena’s Business;
(ii) render any Competitive Services in any capacity to any third party engaged
in any business competitive in the Geographic Area with Athena’s Business; or
(iii) be a director, officer, stockholder, partner, principal, manager, member,
owner, or trustee of, or joint venturer with, any business competitive in the
Geographic Area with Athena’s Business, provided that, nothing in this Section 5
shall prohibit Employee from (A) owning up to 2% of an entity’s equity
securities that are traded on any national securities exchange, and
(B) advising, consulting with or being employed by any entity primarily engaged
in the business of venture capital finance and/or private equity finance, even
if such entity has among its portfolio companies entities that directly or
indirectly compete with Athena’s Business, provided that Employee will not
advise such businesses with respect to those portfolio companies that directly
or indirectly compete with Athena.
     e. During the Non-Compete Period, Employee shall not, in the Geographic
Area, directly or indirectly, solicit or encourage any client of Athena, or any
person or entity with which Employee had contact on behalf of Athena, to
purchase or use items or services competitive with Athena’s Business.
     f. During the Non-Compete Period, Employee shall not, directly or
indirectly, on behalf of Employee or any third party, solicit or encourage any
employee of Athena or any of its affiliates to leave such employment.
8. Equitable Relief
     Employee acknowledges and agrees that the rights and obligations set forth
in Sections 5, 6, and 7 of this Agreement are of a unique and special nature,
that Athena would be materially and irreparably damaged if Employee breached any
of those Sections, that monetary damages or any other remedy at law would not
adequately compensate Athena for such injury, and that the provisions of those
Sections are reasonable and necessary to preserve to Athena valuable proprietary
and confidential information that gives Athena advantage over its competitors.
Accordingly, in addition to any other rights and remedies it may have, Athena
will be entitled to seek an injunction, specific performance, or other equitable
relief (without the necessity of posting any bond or other security or proving
damages) in case of any breach by Employee of Sections 5, 6, or 7 hereof.
9. Notices
     Notices and other communications required or permitted to be given under
this Agreement must be in writing and will be deemed to have been duly given
(a) when personally delivered; (b) on the third business day after deposit in
the U.S. mail (certified or registered mail, return receipt requested, postage
prepaid); or (c) on the next business day after timely delivery to an overnight
courier; in each case addressed to the intended recipient at the applicable
address set forth on the signature page hereto (or such other address as the
intended recipient may specify from time to time by notice to the other party).

7



--------------------------------------------------------------------------------



 



10. Mediation; Jurisdiction; Waiver of Jury Trial
     Except with respect to remedies and rights set forth in Section 8, any
dispute or controversy arising under or relating to this Agreement or concerning
Employee’s employment with or separation from Athena will be referred to
mediation administered by JAMS in accordance with its employment dispute
resolution rules. The mediation shall be held in the state in which the office
to which Employee reports is located, and Athena shall pay the full costs
thereof, excluding attorneys’ expenses and fees. If the dispute or controversy
is not resolved through mediation or direct negotiation, then any action
relating to that dispute or controversy must be brought in a court of competent
jurisdiction in the state in which the office to which Employee reports is
located. Each party agrees that any such dispute shall be tried by a judge alone
and hereby waive and forever renounce the right to a trial before a civil jury.
11. Miscellaneous
     This Agreement may be executed in two or more counterparts, which together
will be deemed one original. This Agreement (along with the Schedule A and
Schedule B attached hereto, the “Equity Grant Summary” attached hereto, and any
Restricted Stock Unit Agreement and Stock Option Agreement between Employee and
Athena) constitutes the entire agreement of the parties with respect to the
subject matter hereof and may only be amended by a written agreement signed by
both parties hereto. If any provision of this Agreement is held to be
unenforceable or overly broad, such unenforceability shall not render any other
provision unenforceable, and the court or tribunal making such determination
shall modify such provision so that the provision will be enforceable to the
broadest extent permitted by law. This Agreement will be binding upon and inure
to the benefit of both parties and their respective successors and assigns;
provided, however, that the obligations of Employee are personal and may not be
assigned by him or her. No waiver by Athena of any breach under this Agreement
will be considered valid unless in writing signed by Athena, and no such waiver
will be deemed a waiver of any subsequent breach. This Agreement, performance
hereunder, and Employee’s employment with or separation from Athena shall be
governed by the laws of the state in which the office to which Employee reports
is located, without regard to conflict of laws principles; provided, however,
that wage and hour matters shall be governed by the laws of the state in which
Employee is domiciled.
     In witness whereof, the parties hereto have executed this Agreement as of
the Effective Date.

                 
EMPLOYEE
      ATHENA   HEALTH, INC.    
 
               
/s/ Stephen N. Kahane, MD
 
      By:   Leslie Brunner
 
   
[Signature]
          Name: Leslie Brunner    
Print name: Stephen N. Kahane, MD
          Title: SVP People + Process       Print address: 18 Willard Street    
  311 Arsenal Street, Watertown, MA 02472    
                       Newton, MA 02458
               

8



--------------------------------------------------------------------------------



 



SCHEDULE A TO EMPLOYMENT AGREEMENT
Effective Date: February 18, 2011
Position: President, Enterprise Services
Conflicting Agreements: The following is a complete list of all agreements may
prohibit, restrict, or impair the ability of Employee to work in any capacity or
position at Athena:

  o   No such agreements     þ   The agreements listed below (attach a copy of
each agreement)



Numerous confidentiality agreements with previous employers and other business
partners, however such confidentiality agreements do not contain non-competition
provisions.
Compensation: Employee’s base salary will be at an annual gross rate set forth
below, which rate may be increased from time to time in Athena’s sole discretion
(the “Base Salary”). The Base Salary and any cash payments identified in Other
Compensation below shall be payable in accordance with Athena’s payroll
practices, as in effect from time to time, and shall be subject to required
federal, state, and local taxes and withholdings. Employee will be eligible to
receive an annual bonus and equity awards based on Employee’s and Athena’s
performance, provided that Employee was an employee of Athena during the fourth
quarter of the year to which such bonus relates, and provided that if Employee
was on an action plan during any part of such year Employee has satisfied the
terms of such action plan and is in good standing, or if Employee is still on an
action plan on the date on which the bonus is to be paid out, either
(a) Employee, in Athena’s reasonable judgment, is on a path to being on good
standing, or (b) Employee later satisfies said action plan. Such bonus, if any,
shall be determined by Athena in its sole but reasonable discretion, and shall
be paid according to the schedule determined by Athena, but by no later than
March 15th of the year following the year to which such bonus relates. Any sales
commissions or other performance-related payments for which Employee may be
eligible are covered separately under Athena’s Sales Incentive Plan as in effect
from time to time. Notwithstanding the foregoing, Employee shall be not eligible
for an equity bonus award with respect to 2011 for achieving target performance,
however the CEO may in his discretion award an annual equity bonus with respect
to 2011 for exception performance by Employee

     
Base Salary:
  $300,000 
 
   
Other
Compensation:
  • Equity awards as summarized in the Equity Grant Summary attached hereto
• Severance as and to the extent earned as set forth in Schedule B hereto
• Target cash bonus of 60% of Base Salary

     
Initials of Employee: SK
  Schedule A — Page 1

 



--------------------------------------------------------------------------------



 



Prior Inventions: The following is a complete list of all Prior Inventions.

  o   No Prior Inventions     þ   Prior Inventions described below (reference
and attach additional, initialed sheets if necessary)

     
Initials of Employee: SK
  Schedule A — Page 2

 



--------------------------------------------------------------------------------



 



SCHEDULE B TO EMPLOYMENT AGREEMENT
SEVERANCE
     Regardless of any provision of this Agreement to the contrary, if Athena
terminates Employee’s employment without “Cause” (as defined below) or Employee
resigns his employment for “Good Reason” (as defined below), then Athena shall
continue to pay Employee’s base salary at the then-current rate and in
accordance with Athena’s regular payroll practices until the end of the
Severance Period set forth below. Solely for purposes of Section 409A, each such
payment shall be considered a separate payment. No benefits shall be provided or
paid for by Athena following termination of employment.
     As a condition to his receipt of severance, Employee must execute an
Athena-prepared separation agreement containing a mutual release of claims
between the parties, and mutual covenants of cooperation, confidentiality, and
non-disparagement (the “Separation Agreement”). Athena must deliver the
Separation Agreement to Employee by no later than the fifteenth day following
Employee’s “separation from service” as defined under Section 409A; provided
that, if such Separation Agreement is not delivered to Employee by such time,
the severance payments described below shall not be conditioned on his execution
of the Separation Agreement and he shall be entitled to receive the severance
pay without any conditions. Upon receiving a timely Separation Agreement,
Employee must deliver a fully executed copy of the Separation Agreement to
Athena within twenty-one days following the date that the Separation Agreement
is initially delivered to him by Athena; provided that, if Employee fails to
deliver a fully-executed Separation Agreement to Athena in such 21-day period,
he shall be deemed to have irrevocably forfeited his right to the severance
payments described below.
     As used above, “Cause” means Employee’s (1) act involving fraud,
embezzlement, or misappropriation during employment with Athena; (2) material
default in the performance of any of Employee’s obligations to Athena, including
but not limited to willful disregard of written instructions, material
noncompliance with written policies, material breach of this Agreement, or
significant failure to meet performance expectations; (3) adjudication as guilty
by, or entry of a plea of guilty or no contest before, a court of competent
jurisdiction in regard to a felony; (4) being found by a court of competent
jurisdiction to have engaged in one or more wrongful acts that individually, or
in the aggregate, have a material adverse effect on Athena, its prospects,
earnings, or financial condition; or (5) death or physical or mental incapacity;
provided that, “Cause” shall not be deemed to have occurred for purposes of
(2) above unless Employee has first received written notice specifying in
reasonable detail the particulars of such grounds and that Athena intends to
terminate Employee’s employment for such reason, and if such grounds are
reasonably capable of being cured within thirty (30) days, Employee has failed
to cure such grounds within a period of thirty (30) days from the date of such
notice.
     As used above, “Good Reason” means (1) a material diminution by Athena to
Employee’s base salary rate (as it may be increased from time to time); (2) a
materially adverse change by Athena in Employee’s authorities or
responsibilities or (3) a change of more than fifty (50) miles in the principal
location at which Employee provides services to Athena; provided that “Good
Reason” shall not be deemed to have occurred unless: (A) Employee provides
Athena with written notice that he intends to terminate his employment for one
of the grounds set forth above within sixty (60) days of such reason(s)
occurring; (B) if such ground is capable of being cured, Athena has failed to
cure such ground within a period of thirty (30) days from the date of such
written notice; and (C) Employee terminates his employment within one (1) year
from the date that Good Reason first occurs.

Severance Period:   Six months immediately following the effective date of
Employee’s termination of employment with Athena

     
Initials of Employee: SK
  Schedule A — Page 3

 